Case: 20-10520     Document: 00515959970         Page: 1     Date Filed: 07/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 30, 2021
                                  No. 20-10520                          Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Craig Anthony Ybarra,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:19-CR-55-1


   Before Jolly, Duncan, and Oldham, Circuit Judges.
   Per Curiam:*
          Craig Anthony Ybarra pleaded guilty to possessing a firearm as a felon
   in violation of 18 U.S.C. § 922(g)(1). Consistent with then-binding precedent
   from our court, the district court determined that Ybarra’s prior conviction
   for Texas robbery, Tex. Penal Code § 29.02, and his two prior
   convictions for Texas burglary, Tex. Penal Code § 30.02, were “violent


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10520      Document: 00515959970           Page: 2    Date Filed: 07/30/2021




                                     No. 20-10520


   felonies” that triggered a 15-year mandatory minimum sentence under the
   Armed Career Criminal Act (“ACCA”). See 18 U.S.C. § 924(e)(1), (2)(B);
   United States v. Burris, 920 F.3d 942, 945 (5th Cir. 2019) (holding that
   “robbery under Texas Penal Code § 29.02(a) requires the ‘use, attempted
   use, or threatened use of physical force’” under ACCA’s elements clause
   (quoting 18 U.S.C. § 924(e)(2)(B)(i))); United States v. Herrold, 941 F.3d 173,
   175, 182 (5th Cir. 2019) (en banc) (holding that “the Texas burglary statute
   is ‘generic’ burglary” under ACCA’s enumerated-offense clause (citing 18
   U.S.C. § 924(e)(2)(B)(ii))). Ybarra appealed his sentence, contending among
   other things that Burris was wrongly decided.
          After Ybarra filed his appeal, the Supreme Court decided Borden v.
   United States, 141 S. Ct. 1817 (2021). Borden held that offenses criminalizing
   reckless force do not satisfy ACCA’s elements clause. See id. at 1825
   (plurality opinion) (noting that reckless conduct is not aimed “against the
   person of another” as the elements clause requires); id. at 1835 (Thomas, J.,
   concurring in the judgment) (noting instead that reckless conduct does not
   involve the “use of physical force” as the elements clause requires); 18
   U.S.C. § 924(e)(2)(B)(i). We requested supplemental briefing so the parties
   could address Borden’s impact on Ybarra’s sentence. Ybarra and the
   Government both responded that ACCA’s 15-year mandatory minimum no
   longer applies in this case.
          We agree. To trigger ACCA’s sentencing enhancement, each of
   Ybarra’s three convictions for Texas robbery and Texas burglary must
   qualify as a “violent felony.” 18 U.S.C. § 924(e)(1). A person commits Texas
   robbery “if, in the course of committing theft . . . and with intent to obtain or
   maintain control of the property, he: (1) intentionally, knowingly, or
   recklessly causes bodily injury to another; or (2) intentionally or knowingly
   threatens or places another in fear of imminent bodily injury or death.” Tex.
   Penal Code § 29.02(a). While Borden does not affect paragraph (a)(2) of



                                          2
Case: 20-10520         Document: 00515959970               Page: 3      Date Filed: 07/30/2021




                                          No. 20-10520


   that section, the record makes clear that Ybarra was convicted under
   paragraph (a)(1). 1 That provision criminalizes the reckless use of force, so it
   does not satisfy ACCA’s elements clause after Borden. See 141 S. Ct. at 1825
   (plurality opinion); id. at 1835 (Thomas, J., concurring in the judgment). 2
   Nor does it satisfy ACCA’s enumerated-offense clause. See 18 U.S.C.
   § 924(e)(2)(B)(ii) (defining “violent felony” to include “burglary” but not
   robbery). Thus, Ybarra’s robbery conviction does not qualify as a “violent
   felony,” and his ACCA sentencing enhancement cannot stand.
           Accordingly, we VACATE Ybarra’s sentence and REMAND to the
   district court for resentencing consistent with this opinion.




           1
            As in Burris, we have no occasion here to determine whether robbery-by-injury
   under paragraph (a)(1) and robbery-by-threat under paragraph (a)(2) are divisible crimes
   for purposes of the categorical approach. See Burris, 920 F.3d at 948.
           2
              Although Ybarra pleaded guilty to “intentionally and knowingly caus[ing] bodily
   injury to [the] complainant,” Texas law treats alternatively-phrased mens rea requirements
   as “means” instead of “elements.” See Hicks v. State, 372 S.W.3d 649, 656–67 & n.36 (Tex.
   Crim. App. 2012). We cannot consider Ybarra’s state of mind when he committed his
   robbery offense for that reason. See Mathis v. United States, 136 S. Ct. 2243, 2253–54 (2016).




                                                 3